Title: To James Madison from S. Theobald, 14 October 1816
From: Theobald, S.
To: Madison, James



Oct. 14th. 1816

We the undersigned members of the Scott Bar beg leave to respectfully represent to your Excellency that from our acquaintance with Robert Trimble Esqr. resident of the county of Bourbon Ky. we deeme him a gentleman well qualified to fill the office of District Judge of the United states court for the District of Kentucky which has become vacant by the death of the Honble. Harry Innis.  We therefore beg leave to sollicit his appointment to that office.  In making this request we have no hesitation in stating that we have not only represented our own wishes but that they are in unison with the wishes of the majority of the people

S. L. Theobald
W. Warren
Wm. Stites
Amos Kendall
Nathan Guilford
John T. Johnson
 G. HenryYoung

